DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/22/2021 has been entered.
 Response to Amendment
This office action is in response to the amendment filed 11/22/2021. As directed by the amendment:  claims 1, 9, and 13 are amended; claims 15 and 16 are added.  
Response to Arguments
Applicant’s arguments filed 11/22/2021 regarding the IDS filed 03/25/2021 are persuasive and the IDS is considered.
Applicant's arguments filed 11/22/2021 regarding Neff and Lang have been fully considered and are persuasive due to the amendments. However, a new rejection is made over Schudt et al. (U.S. 2012/0048400).
Applicant's arguments filed 11/22/2021 regarding Schudt have been fully considered but they are not persuasive. 
Applicant alleges Schudt fails to teach a two port valve.
However, regarding claim 15, the valve also controls or limits the amount of pressure between the ports and is therefore seen as a proportional pressure limiting valve. Regarding claim 16, the 
Applicant alleges that Schudt fails to disclose “the pressure connected being the only port opening into the pressure chamber in the closed position of the valve piston, the pressure connection opening into the pressure chamber regardless of whether the valve piston is in the open position or the closed position”.
However, the pressure connection is not defined as being a supply port. Port 40 has a pressure and therefore is a pressure connection. As seen in Figure 2, which is the closed position (since none of the ports are in communication), port 40 is the only port opening into chamber 52. Port 40 is also always fluidly connected to chamber 52 regardless of position of the valve piston.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/25/2021 is being considered by the examiner.
Claim Objections
Claim 12 is objected to because of the following informalities:  claim 12 is missing punctuation.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Regarding claim 15, the limitation “wherein the hydraulic valve is a pilot-operated check valve” is unclear and indefinite. It is unclear and indefinite how the valve can be a check valve when the valve does not prevent backflow. Furthermore, the drawings and specification do not outline how it is possible. For instance, as seen in Figure 2, there is open communication between ports P and T. For examination purposes, the limitation will be read as --wherein the hydraulic valve is a pilot-operated valve--.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 12, and 14-16, as best understood, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schudt et al. (U.S. 2012/0048400).

    PNG
    media_image1.png
    502
    708
    media_image1.png
    Greyscale

Annotated Figure 2 from Schudt
Regarding claim 1, Schudt discloses:
A proportional hydraulic valve (18), comprising: 
Further regarding this limitation, the valve moves proportionately to the amount of force provided by the actuator.
a valve housing (28) having a piston chamber (32), the valve housing (28) having at least one pressure connection (40) and at least one connection port 42 (see paragraph 0024)
an actuating device 24 (see paragraph 0023)
a valve piston (34) axially movable in the piston chamber (32) of the valve housing (28) between a closed position and an open position, the valve piston (34) operable to block or proportionally release a flow path between the pressure connection (40) and the connection port (42) by the 
the valve piston (34) having a first spool area (48) having a first diameter and a second spool area (44) having a second diameter, the first and second spool areas (48, 44) being guided in and sliding against respective first and second guide sections of the piston chamber (32), the first diameter being larger than the second diameter, the first spool area (48) having a first face (see annotated figure above) and the second spool area (44) having a second face (see annotated figure above), the valve piston (34) further having a circumferential recess (46) after the first spool area (48) and before the second spool area (44) in an axial direction, the circumferential recess (46) together with the piston chamber (32) forming a pressure chamber (52) between the first and second faces (see annotated figure above), the pressure connection (40) being the only port opening into the pressure chamber (52) in the closedApplication No. 16/841,3633 Docket No.: 36HAWE-GS 10602PA position (position shown in Figure 2) of the valve piston (34), the pressure connection (40) opening into the pressure chamber (52) regardless of whether the valve piston (34) is in the open position or the closed position (see paragraphs 0026 and 0028-0030)
the pressure chamber (52) having a pressurized differential area defined as a difference between the area of the first spool area (48) as a function of the first diameter and the area of the second spool area (44) as a function of the second diameter
Regarding claim 2, Schudt discloses:
wherein: the valve piston (34) has a closing element (see annotated figure above) in front of the first spool area (48) in the axial direction
the valve housing (28) has a valve seat (edge of port 42)
the closing element (see annotated figure above) resting on the valve seat (edge of port 42) when the valve piston (34) is in the closed position (see Figure 2)
Regarding claim 12, Schudt discloses:
wherein the hydraulic valve (18) is a proportional pressure limiting valve 18
Further regarding this limitation, the valve moves proportionately to the amount of force provided by the actuator. The valve also controls or limits the amount of pressure between the ports.
Regarding claim 14, Schudt discloses:
A hydraulic system with a proportional hydraulic valve (18) according to claim 1 (see paragraph 0002)
Regarding claim 15, Schudt discloses:
A proportional hydraulic valve (18) being a proportional pressure limiting valve (18) or a pilot-operated valve, comprising:
Further regarding this limitation, the valve moves proportionately to the amount of force provided by the actuator. Futhermore, the valve moves proportionately to the amount of force provided by the actuator. The valve also controls or limits the amount of pressure between the ports.
a valve housing (28) having a piston chamber (32), the valve housing (28) having at least one pressure connection (40) and at least one connection port 42 (see paragraph 0024)
an actuating device 24 (see paragraph 0023)
a valve piston (34) axially movable in the piston chamber (32) of the valve housing (28) between a closed position and an open position, the valve piston (34) operable to block or proportionally release a flow path between the pressure connection (40) and the connection port (42) by the valve piston (34) moving proportionally to an actuating force generated by the actuating device (24) between the closed position and the open position in the piston chamber 32 (see paragraph 0024)
the valve piston (34) having a first spool area (48) having a first diameter and a second spool area (44) having a second diameter, the first and second spool areas (48, 44) being guided in and sliding against respective first and second guide sections of the piston chamber (32), the first diameter being larger than the second diameter, the first spool area (48) having a first face (see annotated figure above) and the second spool area (44) having a second face (see annotated figure above), the valve piston (34) further having a circumferential recess (46) after the first spool area (48) and before the second spool area (44) in an axial direction, the circumferential recess (46) together with the piston chamber (32) forming a pressure chamber (52) between the first and second faces (see annotated figure above), the pressure connection (40) opening into the pressure chamber (52) regardless of whether the valve piston (34) is in the open position or the closed position (see paragraphs 0026 and 0028-0030)
the pressure chamber (52) having a pressurized differential area defined as a difference between the area of the first spool area (48) as a function of the first diameter and the area of the second spool area (44) as a function of the second diameter
Regarding claim 16, Schudt discloses:
A two port proportional hydraulic valve (18), comprising: 
Further regarding the limitation “two port”, the transitional phrase for this claim is “comprising”, which is open-ended. Therefore, even though the valve Schudt has three ports, the valve of Schudt still reads on the claim. Furthermore, the valve moves proportionately to the amount of force provided by the actuator.
a valve housing (28) having a piston chamber (32), the valve housing (28) having at least one pressure connection (40) and at least one connection port 42 (see paragraph 0024)
an actuating device 24 (see paragraph 0023)
a valve piston (34) axially movable in the piston chamber (32) of the valve housing (28) between a closed position and an open position, the valve piston (34) operable to block or proportionally release a flow path between the pressure connection (40) and the connection port (42) by the valve piston (34) moving proportionally to an actuating force generated by the actuating device (24) between the closed position and the open position in the piston chamber 32 (see paragraph 0024)
the valve piston (34) having a first spool area (48) having a first diameter and a second spool area (44) having a second diameter, the first and second spool areas (48, 44) being guided in and sliding against respective first and second guide sections of the piston chamber (32), the first diameter being larger than the second diameter, the first spool area (48) having a first face (see annotated figure above) and the second spool area (44) having a second face (see annotated figure above), the valve piston (34) further having a circumferential recess (46) after the first spool area (48) and before the second spool area (44) in an axial direction, the circumferential recess (46) together with the piston chamber (32) forming a pressure chamber (52) between the first and second faces (see annotated figure above), the pressure connection (40) opening into the pressure chamber (52) regardless of whether the valve piston (34) is in the open position or the closed position (see paragraphs 0026 and 0028-0030)
the pressure chamber (52) having a pressurized differential area defined as a difference between the area of the first spool area (48) as a function of the first diameter and the area of the second spool area (44) as a function of the second diameter
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schudt in view of Neff et al. (U.S. 2006/0065315).
Regarding claim 11, Schudt discloses the invention as essentially claimed but fails to disclose at least one circumferential second annular groove is disposed on the second spool area.
Neff teaches a spool valve wherein at least one circumferential second annular groove (groove which element 48 is in) is disposed on a second spool area 42 (see Figure 4).
It would have been obvious to one of ordinary skill in the art at the time the invention as effectively filed to have modified Schudt to provide at least one circumferential second annular groove .
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schudt in view of Ishikawa et al. (U.S. 2018/0163888).
Regarding claim 13, Schudt discloses the invention as essentially claimed, but fails to disclose wherein the hydraulic valve is a pilot-operated valve.
Ishikawa teaches a spool valve wherein the hydraulic valve is a pilot-operated valve (see paragraph 0029).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Schudt to provide wherein the hydraulic valve is a pilot-operated valve, as taught by Ishikawa. Doing so would provide control from a distance.
Allowable Subject Matter
Claims 3-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY E CARY whose telephone number is (571)272-9427.  The examiner can normally be reached on Monday-Friday 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Craig Schneider can be reached at (571)-272-3607, Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


	
	/KELSEY E CARY/               Primary Examiner, Art Unit 3753